DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: LM, WM, LF, and WF.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Line 1, “extends” should be changed to --extend--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irvine (US-8,172,023 B1).
	Claim 1: Irvine discloses a mobility device positionable between a powered transport position and a powered wheelchair position, the mobility device comprising: a frame comprising: a pair of side rails (115, 125) having a first end and an opposite second end, a wheel (not labeled but seen in the figures) provided proximate the first end and the second end of each of the pair of side rails, a distance between each wheel on a corresponding one of the pair of side rails defining a length of the mobility device; a pair of arms (114, 124) coupled to the first end of the pair of side rails; and a seat (170) member positioned between the pair of arms (FIGS. 1A and 4B); and a pair of foot plates (181, 182) pivotally attached to the pair of side rails, each foot plate rotatable between an unfolded position (FIG. 1A) in which the foot plate is horizontal and a folded position (FIG. 4B) in which the foot plate is vertical, each foot plate having a length at least substantially equal to the length of the mobility device (the shape of the device/foot area of the device as shown has a substantially square shape and as such, the length of each foot plate, which is the longest dimension of each plate extending between members 115 and 125, is substantially equal to the length of the mobility device).  Furthermore, it is noted that the term “substantially” is a broad term. In re Nehrenberg (CCPA) 126 USPQ 383.
	Claim 2: Irvine discloses the mobility device as having a width defined by a distance between a wheel of one side rail of the pair of side rails and an opposite wheel of the other side rail of the pair of side rails, the pair of foot plates extending along at least a substantial portion of the width of the mobility device when in the unfolded position (as seen in the figures, the foot plates extend across the entire width as the wheels are coplanar with the side rails from which the foot plates are attached to and extend from).
	Claim 8: Irvine discloses the seat member as being positionable in a stowed position (FIGS. 1A, 4A and 4B) when the mobility device is in the powered transport position, and a use position (FIG. 2) when the mobility device is in the powered wheelchair position.
	Claim 9: Irvine discloses the pair of foot plates as extending under the seat member overlapping in a vertical direction when the seat member is in the use position (as seen in the figures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine (US-8,172,023 B1) as applied to claim 1 above, and further in view of Howard (US-10,016,324 B1).
	Irvine is discussed above but lacks the foot plates being formed with a plurality of apertures.  Howard teaches a mobility device comprising two foot plates (36, 38), wherein each foot plate is formed with a plurality of apertures (as seen in the figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Irvine to include a plurality of apertures formed in the pair of foot plates, as taught by Howard, so that the foot plates would drain any liquid or debris that is on the top of the foot plate to keep them cleaner/less slippery for the user.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine (US-8,172,023 B1) as applied to claim 1 above, and further in view of Emilsson (US-8,078,365 B2).
Irvine is discussed above but lacks a control member. Emilsson teaches a mobility device comprising at least one arm (34) and two foot plates (35, 36), wherein at least one of the arms comprises a handle portion including a control member (3) configured to position the pair of foot plates between the folded position and the unfolded position (col. 4, lines 28-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Irvine to include at least one of the arms as comprising a handle portion including a control member configured to position the pair of foot plates between the folded position and the unfolded position, as taught by Emilsson, so that the foot plates could be controlled by the user while they are using the wheelchair without them having to move/bend down to adjust the foot plates to the desired orientation.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine (US-8,172,023 B1) as applied to claim 1 above, and further in view of Itano (US-10,342,721 B2).
Irvine is discussed above but lacks at least one restraint device.  Itano teaches a mobility device comprising two foot plates (42) and at least one restraint device (47) attachable to the pair of foot plates and configured to secure an object on an upper surface of the pair of foot plates (in this case the user’s feet). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventio to modify Irvine to include at least one of the arms as comprising a handle portion including at least one restraint device, as taught by Itano, so that the use could secure their feet to the foot plates while in use to keep their feet from slipping off the foot plates which would lead to injury.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636